DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al(USPGPUB 2020/0051015) in view of Hur et al(USPGPUB 2018/0195987).
  -- In considering claim 23, the claimed subject matter that is met by 
	1) the sensor including a monitor/detector component, communication circuitry and a power source operatively coupled to the detector component and the communication circuitry for supplying power thereto, and wherein the communication circuitry is configured to transmit data to an associated receiver is met by the electronics and sensor unit(20), in the form of one or more embedded micro-shipping package computing hubs(22), which includes external interfacing module(24) and internal interfacing module(40), which includes chemical sensors(58)(see: Davis, secs[0123-0125]) and is powered by battery being recharged by integrated charging circuit that receives external electromagnetic energy(see: Davis, sec[0127]), and transceivers for wireless communication(see: Davis, sec[0135]); 
	2) the system further determines at least one of a location or operating status of the sensor, the communication circuitry configured to transmit the location and operating status to the associated receiver is met by the sensor unit including GPS(See: Davis, sec[0077]) for providing location of the package(see: Davis, sec[0079]); 
	3) the power source includes an antenna configured to receive energy wirelessly and supply the received energy to at least one of the detector components or the communication circuitry would have been inherent, since the battery is being recharged by integrated charging circuit that receives external electromagnetic energy(see: sec[0127]).  Therefore, it is well known that some form of induction antenna would have been required for the purpose of wirelessly charging a battery via electromagnetic energy. 
	4) the sensor is attached to packaging of a product intended for consumption is met by the internal interfacing module(40) being internal to the package.
Allowable Subject Matter
Claims 1-22 are allowed.
REMARKS:
Response to Arguments
Applicant’s arguments, filed 8/1/2022, with respect to claims 1-22 have been fully considered and are persuasive.  The rejection of claims 1-22 has been withdrawn.  However, applicant’s amendment filed 8/1/2022 did not make similar amendments to the subject matter of claim 23.  Therefore, applicant’s arguments with regards to claim 23 are not deemed persuasive, since claim 23 does not include the same allowable subject matter as that of claims 1-22.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687